FILED
                                                   United States Court of Appeals
                                                           Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                September 26, 2007
                             FO R TH E TENTH CIRCUIT
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court


    U N ITED STA TES O F A M ER ICA,

                 Plaintiff-Appellee,

    v.                                                  No. 06-4220
                                                 (D.C. No. 2:06-CR-19-PGC)
    JA IM E EN RIQ U E                                    (D. Utah)
    O LIV A RR IA -LO RA ,

                 Defendant-Appellant.



                              OR D ER AND JUDGM ENT *


Before M U RPH Y, T YM KOV ICH, and GORSUCH, Circuit Judges.




         Defendant Jaime Enrique Olivarria-Lora pleaded guilty to one count of

possessing with intent to distribute 500 grams or more of methamphetamine in

violation of 21 U.S.C. § 841(a)(1). Pursuant to the plea agreement, defendant

“knowingly, voluntarily and expressly waive[d his] right to appeal any sentence




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
imposed upon [him], and the manner in which the sentence is determined,

on . . . any ground whatever, except [he did] not waive [his] right to appeal a

sentence above the maximum penalty provided in the statute of conviction. . . .”

Plea Agreement dated June 14, 2006, at 3. The district court imposed a

168-month sentence on defendant, which is within the guideline range and

below the maximum sentence of life under defendant’s statute of conviction.

      Defendant filed a notice of appeal challenging his sentence. His attorney

filed a brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967), stating

his belief that there are no meritorious grounds upon which defendant can appeal

his conviction or sentence because he entered into a valid waiver of his right to

appeal, and the district court sentenced defendant within the guideline range

established by defendant’s criminal history and offense level. The government

did not submit a brief. This court gave defendant an opportunity to file additional

arguments to this court, see id., but to date, he has not responded.

      In accordance with Anders, we have conducted an independent review of

the record to determine if any appeal would be frivolous. See id. This court will

enforce a criminal defendant’s waiver of his right to appeal so long as the

following three conditions are met: (1) “the disputed appeal falls within the

scope of the waiver of appellate rights,” (2) the defendant’s w aiver of his

appellate rights w as knowing and voluntary, and (3) “enforcing the waiver [will

not] result in a miscarriage of justice.” United States v. Hahn, 359 F.3d 1315,

                                          -2-
1325 (10th Cir. 2004) (en banc) (per curiam). W e conclude from our review of

defendant’s brief, the plea agreement, and the transcripts of the plea and

sentencing hearings, that, under Hahn, defendant has waived his right to appeal.

      Accordingly, we DISM ISS the appeal. The mandate shall issue forthwith.


                                       ENTERED FOR THE COURT
                                       PER CURIAM




                                         -3-